PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/307,420
Filing Date: 28 Oct 2016
Appellant(s): SASADY et al.



__________________
Anthony M. Del Zoppo, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10/15/2020 from which the appeal is taken have been modified by the Advisory Action dated 01/11/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Note: Since the amendment filed after Final Office Action is entered by the Advisory Action. The dependency of the claim 25 is corrected in the following rejection according the amendment filed on 12/14/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “an entirety of the light source are part of the probe head” in claim 23, the corresponding disclosure in the specification of present application is recited as: “A light source 140 and an instrument guide 142 are disposed in the first end region 132” in [0034]; “The light source 140 can include one or more light emitting elements such as one or more of a laser, a light emitting diode (LED), an optic fiber, or the like” in [0046]; and “FIG. 11 illustrates a variation in which the light source 140 surrounds an outer perimeter of the instrument guide 142” in [0053]. There is NO disclosure regarding the “entirety” of the light source. Applicant fails to provide detail definition of the “entirety” of the light source. It is unknown what components are included in the “entirety” of the light source. As known in the art, a light source may include plurality of components such as emitting element, optics, waveguide, power source, driving electronics or more. In addition, Figure 11 is a cross-section view of the probe head, which does not provide enough geometric information that the “entirety” of light source is part of the probe.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “an entirety of the light source are part of the probe head” in claim 23, since there is no written description support (see 112a rejection), it is unclear how several components can be considered as “entirety” of the light source without knowing the definition of “entirety”.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted to any reasonable component of light source.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4, 8, 13, 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 6,149,598; published on 11/21/2000), in view of Nygaard et al. (US 2009/0171218 A1; published on 07/02/2009) (hereinafter "Nygaard"), Schmitt et al. (US 2013/0012811 A1; published on 01/10/2013) (hereinafter "Schmitt"), and Vayser et al. (US 2007/0270653 A1; published on 11/22/2007) (hereinafter “Vayser”).


an elongate shaft having a long axis ("… and an elongated insertion instrument 3 …" Col.5, Ln.8 - 32; Fig.1), a first end, a second opposing end that spatially opposes the first end (see left end and right end of instrument 3 in Fig.1), a first side and a second opposing side that spatially opposes the first side (see top side and bottom side of instrument 3 in Fig.1);
a probe head disposed at the first end ("…  a rigid distal end section 3c constituted by a rigid distal end casing structure of a generally cylindrical shape …" Col.5, Ln.8 - 32) and including:
a transducer array disposed along the long axis ("… provided with an ultrasound transducer 18 in the form of a multi-element electronic scan type transducer 19 having a large number of transducer elements 19a arranged in a row …" Col.6, Ln.1 - 27; Fig.3), including a transducing surface ("An acoustic lens 20 is fitted on the front side of the transducer unit 19 ..." Col.6, Ln.1 - 27; Fig.3) that is parallel to the long axis and transverse to the first and second ends (see Fig.2), and configured to emit from the first side in a first direction away from the probe (“… an electronic convex scan is made upon sequentially driving the transducer elements 19a to produce a tomographic ultrasound image of a sector form giving information on body tissues in the scanned sectoral area. Indicated at W2 in FIG. 3 is the view angle of the ultrasound image …” Col.6, Ln.28 – 38; see W2 in Fig.3);

a light source ("… and an illumination light emitting portions 14 …" Col.5, Ln.33 - 48; Fig.2) that is angled relative to the transducer array (see Fig.3).
Tanaka fails to explicitly teach a slot that extends entirely through the elongate shaft from the first side to the second opposing side; and a light source that is configured to emit light from the second side in a second direction away from the probe, away from the first end, towards the second end, and opposite the first direction, wherein the light source includes only one light emitting element and surrounds an outer perimeter of the slot.
However, in the same field of endeavor, Nygaard teaches a slot ("… comprises a first, transverse needle guide 203 …" [0048]) that extends entirely through the elongate shaft from the first side to the second opposing side ("… transverse needle guide 203 configured to guide a needle along a path 202 …" [0048]; see Fig.2, the path 202 is through the probe body).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage as taught by Tanka with the transverse needle guide as taught by Nygaard. Doing so would make it possible to "enhance the use of the ultrasound probe to be used for taking biopsy samples along two different biopsy paths while providing safe monitoring of both the paths" (see Nygaard; [0046]).

However, in the same field of endeavor, Schmitt teaches a light source ("… an optical transducer 14 which includes an angled-tip optical lens assembly 16 attached to a single mode fiber 18 …" [0036]) that is configured to emit light ("… optical beam {ob} emanating from the fiber.” [0038]) from the second side in a second direction away from the probe, away from the first end, towards the second end, and opposite the first direction ("As shown, the acoustic beam {ab} emanating from the transducer is parallel to optical beam {ob} emanating from the fiber." [0038]; "Furthermore, having the two beams at 180 degrees opposite to each other …" [0039]; Fig.1A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting portion as taught by Tanaka with the optical subsystem as taught by Schmitt. By arranging the two beams opposite to each other, it ensures easier real-time or post-processing alignment of the two images for an overlay display (see Schmitt; [0039]).
Tanaka in view of Nygaard and Schmitt fails to explicitly teach wherein the light source includes only one light emitting element and surrounds an outer perimeter of the slot.
However, in the same field of endeavor, Vayser teaches wherein the light source includes only one light emitting element (“… the present disclosure provides a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage and light source as taught by Tanaka with the optical waveguide sheath as taught by Vayser. Doing so would make it possible to provide “structure-guided illumination resulting in the illumination of the surgical site” (see Vayser; [0009]).

Regarding claim 2, Tanaka in view of Nygaard, Schmitt  and Vayser teaches all claim limitations, as applied in claim 1, and Tanaka further teaches a body with two ends (see Fig.1, 3a form the body); and a handle ("… the head grip assembly 2 …" Col.5, Ln.8 - 32), wherein one of the ends is coupled to the probe head ("… and a rigid distal end section 3c constituted by a rigid distal end casing structure of a generally cylindrical shape which is connected to the fore end of the angle section 3b." Col.5, Ln.8 - 32) and the other of the ends is coupled to the handle ("The endoscopic insertion instrument 3 includes, from its proximal end which is connected to the head grip assembly 2 …" Col.5, Ln.8 - 32).



Regarding claim 4, Tanaka in view of Nygaard, Schmitt and Vayser teaches all claim limitations, as applied in claim 1, and Schmitt further teaches a recess in the second side (see window on the bottom side in Fig.1A, the window defines a recess), wherein the light source is disposed in the recess (“… an optical transducer 14 which includes an angled-tip optical lens assembly 16 attached to a single mode fiber 18 …” [0036]; see position of optical transducer in Fig.1A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting portion as taught by Tanaka with the optical subsystem as taught by Schmitt. By arranging the two beams opposite to each other, it ensures easier real-time or post-processing alignment of the two images for an overlay display (see Schmitt; [0039]).

Regarding claim 8, Tanaka in view of Nygaard, Schmitt and Vayser teaches all claim limitations, as applied in claim 1, and Schmitt further teaches wherein the light source includes: an emitter that emits the light in a direction of the long axis (see light path from optical fiber 18 in Fig.1A); and a light reflector that reflects the light to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting portion as taught by Tanaka with the optical subsystem as taught by Schmitt. By arranging the two beams opposite to each other, it ensures easier real-time or post-processing alignment of the two images for an overlay display (see Schmitt; [0039]).

Regarding claim 13, Tanaka in view of Nygaard, Schmitt and Vayser teaches all claim limitations, as applied in claim 1, and Tanaka further teaches wherein the light source includes an optical fiber ("… the illumination light emitting portions 14 are each provided with an illuminating lens on the front side of an output end of an illumination light guide 17 {FIG. 4} which is also constituted by a bundle of fiber optics." Col.5, Ln.49 - 67).

Regarding claim 16, Tanaka in view of Nygaard, Schmitt and Vayser teaches all claim limitations, as applied in claim 1, and Tanaka further teaches wherein the slot is cylindrical in shape (“… a treating instrument outlet or exit opening 27 through which a treating instrument is to be projected. This instrument outlet 27 is opened in a flat surface 12c …” Col.6, Ln.51 – Col.7, Ln.14; see shape of 27 in Fig.2).

Regarding claim 21, Tanaka in view of Nygaard, Schmitt and Vayser teaches all claim limitations, as applied in claim 1, and Vayser further teaches wherein the one light 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage and light source as taught by Tanaka with the optical waveguide sheath as taught by Vayser. Doing so would make it possible to provide “structure-guided illumination resulting in the illumination of the surgical site” (see Vayser; [0009]).

Regarding claim 23, Tanaka in view of Nygaard, Schmitt and Vayser teaches all claim limitations, as applied in claim 1, and Nygaard further teaches wherein an entirety of the slot ("… comprises a first, transverse needle guide 203 …" [0048]) is part of the probe head ("… transverse needle guide 203 configured to guide a needle along a path 202 …" [0048]; see Fig.2, the path 202 is through the probe body).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage as 
In addition, Vayser teaches wherein an entirety of (see 112b rejection) the light source is part of the probe head (“… optical waveguide system 14 may accommodate any suitable surgical instrument such as for example, a drill, burr or endoscope 18 which is encased, enclosed or otherwise surrounded by optical waveguide sheath 16.” [0079]; Fig.2; since the needle guide as taught by Nygaard is part of the probe head, and the optical waveguide sheath as taught by Vayser is encasing the needle guide, thus, the light source of Vayser is part of the probe head).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage and light source as taught by Tanaka with the optical waveguide sheath as taught by Vayser. Doing so would make it possible to provide “structure-guided illumination resulting in the illumination of the surgical site” (see Vayser; [0009]).


Claim 15 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Tanaka, Nygaard and Vayser.


emitting a light beam ("… optical beam {ob} emanating from the fiber. " [0038]), from a light source ("… an optical transducer 14 which includes an angled-tip optical lens assembly 16 attached to a single mode fiber 18 …" [0036]) disposed on and adjacent (see Fig.1A) to a transducer array of an ultrasound imaging probe ("FIG. 1A illustrates a portion of an imaging probe 10 a … using a conventional IVUS ultrasonic transducer 12 …" [0036]), in a direction opposite of a transducing surface of the transducer array ("As shown, the acoustic beam {ab} emanating from the transducer is parallel to optical beam {ob} emanating from the fiber." [0038]; "Furthermore, having the two beams at 180 degrees opposite to each other …" [0039]; Fig.1A), at an inside wall of a cavity of a subject or object ("… is ideally suited to subsurface visualization of biological tissue, such as the artery wall …" [0004]; Fig.1A);
where the light source is angled relative to the transducer array (see optical source 14 and ultrasound transducer 12 in Fig.1A) and configured to emit the light beam ("… optical beam {ob} emanating from the fiber.” [0038]) from the second side in a second direction away from the probe, away from the first end, towards the second end, and opposite the first direction ("As shown, the acoustic beam {ab} emanating from the transducer is parallel to optical beam {ob} emanating from the fiber." [0038]; "Furthermore, having the two beams at 180 degrees opposite to each other …" [0039]; Fig.1A).

However, in the same field of endeavor, Tanaka teaches wherein the ultrasound imaging probe ("referring to FIG. 1 which shows the general layout of an ultrasound endoscope, indicated at 1 is the ultrasound endoscope …" Col.5, Ln.8 - 32; Fig.1), comprises:
an elongate shaft having a long axis ("… and an elongated insertion instrument 3 …" Col.5, Ln.8 - 32; Fig.1), a first end, a second opposing end that spatially opposes the first end (see left end and right end of instrument 3 in Fig.1), a first side and a second opposing side that spatially opposes the first side (see top side and bottom side of instrument 3 in Fig.1);
a probe head disposed at the first end ("…  a rigid distal end section 3c constituted by a rigid distal end casing structure of a generally cylindrical shape …" Col.5, Ln.8 - 32) and including the transducer array ("… provided with an ultrasound 
a slot ("… a distal end of an instrument passage 28 which is formed in the distal end casing 3c." Col.6, Ln.51 - Col.7, Ln.14; Fig.3) that is angled relative to the transducer array (see Fig.3), and that is configured as an instrument guide ("…instrument passage 28 which is formed ..." Col.6, Ln.51 - Col.7, Ln.14; Fig.3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe as taught by Schmitt with the ultrasound endoscope as taught by Tanaka. Doing so would make it possible to permit “an operator to monitor and check the position of the puncture instrument for safety purposes” (see Tanaka; Col.3, Ln.59 – 65).

However, in the same field of endeavor, Nygaard teaches a slot ("… comprises a first, transverse needle guide 203 …" [0048]) that extends entirely through the elongate shaft from the first side to the second opposing side ("… transverse needle guide 203 configured to guide a needle along a path 202 …" [0048]; see Fig.2, the path 202 is through the probe body).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage as taught by Tanka with the transverse needle guide as taught by Nygaard. Doing so would make it possible to "enhance the use of the ultrasound probe to be used for taking biopsy samples along two different biopsy paths while providing safe monitoring of both the paths" (see Nygaard; [0046]).
Schmitt in view of Tanaka and Nygaard fails to explicitly teach wherein the light beam is emitted from only a single light source; and the single light source surrounds an outer perimeter of the slot.
However, in the same field of endeavor, Vayser teaches wherein the light beam is emitted (“… such that light energy is projected from illumination surface 71 on distal end 70 d.” [0089]) from only a single light source (“… the present disclosure provides a waveguide as a single unit that may be molded into custom shapes …” [0012]; see optical waveguide sheath 16 in Fig.2, optical waveguide 70 in Fig.10, and optical 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage and light source as taught by Tanaka with the optical waveguide sheath as taught by Vayser. Doing so would make it possible to provide “structure-guided illumination resulting in the illumination of the surgical site” (see Vayser; [0009]).

Regarding claim 22, Schmitt in view of Tanaka, Nygaard and Vayser teaches all claim limitations, as applied in claim 15, and Vayser further teaches wherein the single light source (“… the present disclosure provides a waveguide as a single unit that may be molded into custom shapes …” [0012]; see optical waveguide sheath 16 in Fig.2, optical waveguide 70 in Fig.10, and optical waveguide 76 in Fig.11A – 11C) is configured to generate a light pattern with a central region (“… one or more faces of an optical waveguide may include a predetermined micro structured pattern. Different optical light output shapes or light output directions may be achieved by creating specific structured surfaces or patterns.” [0019]; “It is also possible to specify microstructured surfaces to deflect light as well as focus it into a particular shape.” [0020]) that identifies a point of interest (“… the sheath provides structure-guided illumination resulting in the illumination of the surgical site” [0009]).
.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nygaard, Schmitt and Vayser, as applied in claim 1, and further in view of Hurst (US 2004/0143252 A1; published on 07/22/2004).

Regarding claim 11, Tanaka in view of Nygaard, Schmitt and Vayser teaches all claim limitations, as applied in claim 1, except wherein the slot has a diameter in a range of to 0.413 millimeters to 3.00 millimeters.
However, in the same field of endeavor, Hurst teaches wherein the slot has a diameter in a range of to 0.413 millimeters to 3.00 millimeters ("The needle's diameter is dictated by the ultrasound probe's attached needle guide. Typically, the diameter of the needle is about 12 to 18 gauge, and somewhat more typically about 16 to 18 gauge." [0051]; the diameter of needle is approximated to the diameter of the guide, and 12 gauge needle has an outer diameter of 2.769 mm, 16 gauge needle has an outer diameter of 1.651 mm and 18 gauge needle has an outer diameter of 1.270 mm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument guide as taught .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nygaard, Schmitt and Vayser, as applied in claim 1, and further in view of Tsui et al. (US 2008/0242975 A1; published on 10/02/2008) (hereinafter "Tsui").

Regarding claim 12, Tanaka in view of Nygaard, Schmitt and Vayser teaches all claim limitations, as applied in claim 1, except wherein the instrument path and the light emission path are parallel to each other.
However, in the same field of endeavor, Tsui teaches wherein the instrument path and the light emission path are parallel to each other ("The light beam 18 extends axially parallel to the center axis of the cannula 10." [0016]; the axis of cannula is equivalent to the axis of instrument guide which is holding the cannula).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting portion and instrument guide as taught by Tanaka with the light pointer and cannula as taught by Tsui. Doing so would make it possible "to provide a device and a method for positioning a cannula that is inserted into the body" (see Tsui; [0004]).


Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nygaard and Schmitt.

Regarding claim 24, Tanaka teaches an ultrasound probe ("referring to FIG. 1 which shows the general layout of an ultrasound endoscope, indicated at 1 is the ultrasound endoscope …" Col.5, Ln.8 - 32; Fig.1), comprising:
a handle ("… the head grip assembly 2 …" Col.5, Ln.8 - 32); and 
an elongate shaft with a long axis ("… and an elongated insertion instrument 3 …" Col.5, Ln.8 - 32; Fig.1), a distal end region, a proximal end region that spatially opposes the distal end region (see left end and right end of instrument 3 in Fig.1), a first side, and a second side that spatially opposes the first side (see top side and bottom side of instrument 3 in Fig.1), the elongate shaft including:
a body aligned along the long axis (see Fig.1, 3a form the body), the body including: 
a first end affixed to the handle ("The endoscopic insertion instrument 3 includes, from its proximal end which is connected to the head grip assembly 2 …" Col.5, Ln.8 - 32); and 
a second opposing end ("… and a rigid distal end section 3c constituted by a rigid distal end casing structure of a generally cylindrical shape which is connected to the fore end of the angle section 3b." Col.5, Ln.8 - 32); and 
an articulating member ("… flexible joint 3b …" Col.5, Ln.8 - 32) extending from the second opposing end ("… and a rigid distal end section 3c … which is connected to the fore end of the angle section 3b." Col.5, Ln.8 - 32);

a transducer array disposed along the long axis ("… provided with an ultrasound transducer 18 in the form of a multi-element electronic scan type transducer 19 having a large number of transducer elements 19a arranged in a row …" Col.6, Ln.1 - 27; Fig.3), the transducer array including: 
a transducing surface ("An acoustic lens 20 is fitted on the front side of the transducer unit 19 ..." Col.6, Ln.1 - 27; Fig.3) that is parallel to the long axis and transverse to the first and second ends (see Fig.2), and configured to emit from the first side in a first direction away from the probe (“… an electronic convex scan is made upon sequentially driving the transducer elements 19a to produce a tomographic ultrasound image of a sector form giving information on body tissues in the scanned sectoral area. Indicated at W2 in FIG. 3 is the view angle of the ultrasound image …” Col.6, Ln.28 – 38; see W2 in Fig.3);
an instrument guide slot ("… a distal end of an instrument passage 28 which is formed in the distal end casing 3c." Col.6, Ln.51 - Col.7, Ln.14; Fig.3) angled relative to the transducer array (see Fig.3); and
a light source ("… and an illumination light emitting portions 14 …" Col.5, Ln.33 - 48; Fig.2) that is angled relative to the transducer array (see Fig.3).

Tanaka fails to explicitly teach an instrument guide slot that extends entirely through the elongate shaft from the first side to the second opposing side, and includes an instrument entrance side and an instrument exit side; and a light source that is configured to emit light from the second side in a second direction away from the probe, away from the first end, away from the instrument exit side, towards the second end, from the instrument entrance side, and opposite the first direction.
However, in the same field of endeavor, Nygaard teaches an instrument guide slot ("… comprises a first, transverse needle guide 203 …" [0048]) that extends entirely through the elongate shaft from the first side to the second opposing side ("… transverse needle guide 203 configured to guide a needle along a path 202 …" [0048]; see Fig.2, the path 202 is through the probe body), and includes an instrument entrance side and an instrument exit side (see Fig.2, the two sides of the guide 203 and path 202).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage as taught by Tanka with the transverse needle guide as taught by Nygaard. Doing so would make it possible to "enhance the use of the ultrasound probe to be used for taking biopsy samples along two different biopsy paths while providing safe monitoring of both the paths" (see Nygaard; [0046]).

However, in the same field of endeavor, Schmitt teaches a light source ("… an optical transducer 14 which includes an angled-tip optical lens assembly 16 attached to a single mode fiber 18 …" [0036]) that is configured to emit light ("… optical beam {ob} emanating from the fiber.” [0038]) from the second side in a second direction away from the probe, away from the first end, away from the instrument exit side, towards the second end, from the instrument entrance side, and opposite the first direction ("As shown, the acoustic beam {ab} emanating from the transducer is parallel to optical beam {ob} emanating from the fiber." [0038]; "Furthermore, having the two beams at 180 degrees opposite to each other …" [0039]; Fig.1A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting portion as taught by Tanaka with the optical subsystem as taught by Schmitt. By arranging the two beams opposite to each other, it ensures easier real-time or post-processing alignment of the two images for an overlay display (see Schmitt; [0039]).

Regarding claim 25, Tanaka in view of Nygaard and Schmitt teaches all claim limitations, as applied in claim 24, and Nygaard further teaches wherein an entirety of the instrument guide slot ("… comprises a first, transverse needle guide 203 …" [0048]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage as taught by Tanka with the transverse needle guide as taught by Nygaard. Doing so would make it possible to "enhance the use of the ultrasound probe to be used for taking biopsy samples along two different biopsy paths while providing safe monitoring of both the paths" (see Nygaard; [0046]).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nygaard and Schmitt, as applied in claim 25, and further in view of Vayser.

Regarding claim 26, Tanaka in view of Nygaard and Schmitt teaches all claim limitations, as applied in claim 25, except wherein the light source includes only a single light emitting element that surrounds the outer perimeter of the instrument guide slot.
However, in the same field of endeavor, , Vayser teaches wherein the light source includes only a light emitting element (“… the present disclosure provides a waveguide as a single unit that may be molded into custom shapes …” [0012]; see optical waveguide sheath 16 in Fig.2, optical waveguide 70 in Fig.10, and optical waveguide 76 in Fig.11A – 11C) that surrounds an outer perimeter of the instrument guide slot (“… optical waveguide system 14 may accommodate any suitable surgical 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument passage and light source as taught by Tanaka with the optical waveguide sheath as taught by Vayser. Doing so would make it possible to provide “structure-guided illumination resulting in the illumination of the surgical site” (see Vayser; [0009]).


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

Claim 24 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Since appellant’s amendments filed on 12/14/2020 are entered and overcome the rejections to claim 24 – 26 under 35 U.S.C. 112(b), the corresponding 112(b) claim rejections set forth in the Final Office Action mailed on 10/15/2020 are withdrawn.

(2) Response to Argument

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0065250 A1.

A. The Rejection of Claim 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph

Regarding the 112(a) rejection of claim 23, appellant submitted on p.4 – 5 that:
The specification defines the light source as element 140. For example, page 4, line 17, recites “a light source 140.” This is, whatever components are included in the claimed light source they are encompassed in element 140. For example, page 6, lines 28-29, disclose the light source 140 can include one or more light emitting elements such as one or more of a laser, a light emitting diode (LED), an optic fiber, or the like. Where the light source is a single LED, the entirety of the LED is part of the probe head. The specification and figures do not describe an embodiment in which part of an LED is part of the probe head and another part of the LED is not.
The combination of the side view shown in Fig. 11, the top view shown in Fig. 5 and the bottom view shown in Fig. 6 do provide sufficient geometric information that the ‘entirety’ of light source 140 is part of the probe. Figs. 4 and 11 show a side view of the probe 102, which includes the instrument guide 142 with the material free region or slot 402. (Page 6, line 4). Figs. 5 and 6 are discussed with Fig. 4 and show the instrument guide 142 from top and bottom views. Figs. 4-6 show the entirety of the slot is part of the probe head. The only 
Hence, the originally filed specification complies with the written description requirement.
Examiner disagree. 
First of all, the limitation recited in the claim is “light source” not “light element”. The specification of present application recites: “The light source 140 can include one or more light emitting elements such as one or more of a laser, a light emitting diode (LED), an optic fiber, or the like” in [0046]. By using the term “include”, the light source is disclosed inclusively which does not exclude additional, unrecited elements.
Second, as common knowledge and well defined in the art, a light source may include plurality of components such as emitting element, optics, waveguide, power source, driving electronics or more. The list of components to be included in a light source may vary from case to case. An entirety of light source must be defined in the specification. However, appellant fails to disclose such definition in the specification of present application.   
Third, the corresponding disclosure regarding the positon of light source is recited as: “A light source 140 and an instrument guide 142 are disposed in the first end region 132” in [0034]; and “FIG. 11 illustrates a variation in which the light source 140 
Fourth, appellant’s arguments relying on figures are not persuasive because neither figure provides information of the limitation “entirety”. In addition, as stated in the Advisory Action mailed on 01/11/2021, those figures are related to different embodiments with different light source locations layouts. Those figures are also different views from different directions, for example, as acknowledged by appellant, Fig.5 is top view of one embodiment and Fig.11 is side view of a different embodiment. The combination of two different views of different embodiments does not provide any sufficient information to define the location of “entirety” of the light source.
Thus, appellant’s arguments submitted on p.4 – 5 regarding the 112(a) claim rejection to claim 23 have been fully considered but they are not persuasive.


B. The Rejection of Claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph


The Office asserts that since there is no written description support for the limitation “an entirety of the light source are part of the probe head” it is unclear how several components can be considered as “entirety” of the light source without knowing the definition of “entirety.” As discussed supra, there is written description support for the subject limitation in the originally filed specification. Hence, this rejection is moot. Accordingly, this rejection should be removed.
Examiner disagree. 
Appellant’s arguments submitted on p.5 rely on similar supposed deficiency regarding the 112(a) rejection. Those arguments are not persuasive for the same reasons stated above.


C. The Rejection of Claims 1 – 4, 8, 13, 16, 21 and 23 under 35 U.S.C. 103

Regarding the 103 rejections to independent claim 1, appellant submitted on p.5 – 8 that:
This rejection should be withdrawn because the subject combination does not establish a prima facie case of obviousness with respect to the subject claims.
Appellant explained that Schmitt discloses an optical coherent tomography (OCT) sensor and an ultrasound sensor, each configured to emit and sense, wherein the sensed signals are processed to produce cross-sectional images. (Paragraphs [0004] and [0007]). Appellant further explained that 
In Tanaka, the light source illuminates the region where the ultrasound data will be acquired (Figs. 1-3, 5 and 6; column 5, lines 28-67) and does not include any sensor to sense light, let alone sense light used to create an image, and Tanaka does not disclose or suggest overlaying ultrasound and OCT images. Nygaard does not disclose or suggest a light source. Hence, it would not have been obvious to the skilled artisan at the time of the invention to modify Tanaka and Nygaard with Schmitt, as purported by the Office, at least because Tanaka and Nygaard do not align images from two different imaging sources located on opposite sides of the probe for an overlay display.
Again, the above argument is from the response to the final Office Action dated 10/15/20. Clearly appellant did not argue the reason or motivation to modify purported by the Office was different from the rationale disclosed in the instant application. Rather, appellant argued that there was no reason to combine Tanaka and Nygaard with Schmitt “to ensure easier real-time or post-processing alignment of the two images for an overlay display” as discussed in Schmitt, which is the reason the Office stated it was obvious to combine Tanaka and Nygaard with Schmitt to disclose claim 1. Section IV. of MPEP 2144 is directed to rationale different from that in application and not any rationale set forth in the cited art.
Again, Tanaka illuminates from the ultrasound side and Nygaard does not disclose or suggest a light source. Thus, it would not have been obvious to modify Tanaka and Nygaard with Schmitt to add a light source to illuminate the opposing side, which includes no ultrasound or other imager, to align images from two different imaging sources located on opposite sides of the probe for an 
The Office does not rely on Vayser to disclose the above highlighted limitation, and Vayser does not disclose or suggest the subject limitation. Hence, the purported combination does not disclose all the limitations of claim 1.
Examiner disagree. 
With respect to the combination of Tanaka with Nygaard, appellant’s argument is not persuasive. Tanaka explicitly teaches an instrument passage 28 as the claimed “slot”, which is configured as an instrument guide (see Tanaka; Col.6, Ln.51 - Col.7, Ln.14; Fig.3). The only difference from the “slot” in claimed invention is that Tanaka’s slot does not “extends entirely through the elongate shaft”. However, Nygaard explicitly teaches a needle guide as the claimed “slot”, in addition, the needle guide entirely extends through the probe body (see Nygaard; [0048], Fig.2). The motivation to modify the instrument passage as taught by Tanaka with the needle guide as taught by Nygaard to make it entirely extend through the probe body is explicitly stated on p.11 of the Final Office Action mailed on 10/15/2020. Nygaard clearly teaches such arrangement of needle guide is “to be used for taking biopsy samples along two different biopsy paths while providing safe monitoring of both the paths" (see Nygaard; [0046]). The combination is proper and the motivation is clearly stated in the Final Office Action mailed on 10/15/2020. Thus appellant’s argument is not persuasive.
With respect to the combination of Tanaka with Schmitt, appellant’s argument is not persuasive. Tanaka explicitly teaches an illumination light emitting portions 14 as the claimed “light source” (see Tanaka; Col.5, Ln.33 - 48; Fig.2). The difference from the 
With respect to the combination of Tanaka with Vayser, appellant’s argument is not persuasive. Tanaka explicitly teaches light emitting portion 14 as the claimed light source (see Tanaka; Col.5, Ln.33 - 48; Fig.2). The difference from the “light source” in claimed invention is that Tanaka’s light portion 14 is illustrated as two light emitting elements around the instrument passage 28 (see Fig.2 and Fig.3), it is not a “only one light emitting element and surrounds an outer perimeter of the slot” as recited in the 
Therefore, regarding the rejection of independent claim 1, appellant’s arguments have been fully considered. Examiner disagree for the reasons detailed above, and the rejection should be maintained.

Regarding the 103 rejection of dependent claim 2 – 4, 8, 13, 16, 21 and 23, appellant’s arguments submitted on p.8 are exclusively based on similar supposed deficiencies with respect to the rejection of parent claim 1.  
Examiner disagree for the same reasons detailed above, and the rejections should be maintained.


D. The Rejection of Claims 15 and 22 under 35 U.S.C. 103

Regarding the 103 rejection of independent claim 15, appellant’s arguments submitted on p.8 are exclusively based on similar supposed deficiencies with respect to the rejection of claim 1.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.

Regarding the 103 rejection of dependent claim 22, appellant’s arguments submitted on p.8 are exclusively based on similar supposed deficiencies with respect to the rejection of parent claim 15.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.


E. The Rejection of Claim 11 under 35 U.S.C. 103

Regarding the 103 rejection of dependent claim 11, appellant’s arguments submitted on p.8 are exclusively based on similar supposed deficiencies with respect to the rejection of parent claim 1.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.


F. The Rejection of Claim 12 under 35 U.S.C. 103

Regarding the 103 rejection of dependent claim 12, appellant’s arguments submitted on p.9 are exclusively based on similar supposed deficiencies with respect to the rejection of parent claim 1.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.


G. The Rejection of Claims 24 and 25 under 35 U.S.C. 103

Regarding the 103 rejection of independent claim 24, appellant’s arguments submitted on p.9 are exclusively based on similar supposed deficiencies with respect to the rejection of claim 1.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.

Regarding the 103 rejection of dependent claim 25, appellant’s arguments submitted on p.9 are exclusively based on similar supposed deficiencies with respect to the rejection of parent claim 24.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.


H. The Rejection of Claim 26 under 35 U.S.C. 103

Regarding the 103 rejection of dependent claim 26, appellant’s arguments submitted on p.9 are exclusively based on similar supposed deficiencies with respect to the rejection of parent claim 24.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CHAO SHENG/Examiner, Art Unit 3793                                                                                                                                                                                                        

Conferees:

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/Anthony Knight/
RQAS


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),